Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 1 of 29              PageID #: 570




                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


SUSANNAH HUNT,                            )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )             2:20-CV-00321-LEW
                                          )
TODDLE INN DAYCARE INC.,                  )
                                          )
              Defendant                   )


   ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
                PLAINTIFF’S SPOLIATION MOTION

       Susannah Hunt, Plaintiff, alleges in her First Amended Complaint (ECF No. 10)

that her former employer, Toddle Inn Daycare Inc., Defendant, subjected her to harassment

and other disparate treatment based on race.

       Defendant filed its Motion for Summary Judgment (ECF No. 26) on April 9, 2021.

Plaintiff filed her “Spoliation Motion to Strike Testimony” (ECF No. 32) on April 30, 2021.

                           SUMMARY JUDGMENT FACTS

       The following statement recites the disputed facts in the light most favorable to

Plaintiff Susannah Hunt.

       Defendant Toddle Inn Daycare (“Toddle”) is a corporate entity headquartered in

Scarborough and operates six childcare centers in Southern Maine. Each center has a

director and assistant director who perform on-site operations management, including

employee supervision. These on-site management functions are overseen by staff at the


                                               1
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 2 of 29               PageID #: 571




company headquarters, where upper level managers and staff perform operational,

administrative, and human resource functions on a company-wide basis.

       Susannah Hunt is an African American woman. She went to work for Toddle as a

full-time employee in September 2017 at its Westbrook childcare center. Her starting

position was known as a “floater.”

       At all times relevant, Raelene Bodman was the director of the Westbrook center.

The center also had an assistant director. In 2017 and through a part of 2018, the assistant

director was Lindsay Vrabel. Sometime in 2018 – not later than November – and

continuing through the rest of Hunt’s employment, the assistant director was Monique

Beaulieu.

       When Ms. Hunt started she signed a document (“Dear Staff” letter, Def.’s Ex. 6)

advising that “[i]f at any time” a staff member felt the need to speak with someone “about

concerns relating to [their] job such as co-workers, scheduling, etc.” they were to “use the

chain of command to report [their] concerns.” This document also advised staff members

to “talk to [their] management team first” but if their “concerns were not addressed/handled

to [their] satisfaction” to contact Danielle Foley, Toddle’s District Manager/HR. If staff

members still felt they needed to speak with someone regarding their concerns they were

to contact Beth LaSalle, Toddle’s Personnel Director. Finally, if concerns still were not

addressed, staff members were advised to contact Cheryl Carrier, Toddle’s owner.

Telephone numbers and email addresses were provided for on-site managers, as well as for

Foley, LaSalle, and Carrier.



                                             2
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 3 of 29                    PageID #: 572




        Ms. Hunt also received a copy of Toddle Inn Child Care Center’s Employee Policies

and Guidelines (Def.’s Ex. 5), which she reviewed during her employment. She also

attended a new hire orientation at which Toddle’s policies and guidelines were reviewed,

including its anti-discrimination and anti-harassment policies. Hunt reviewed the same,

initialed each page, and signed an acknowledgment indicating that she read and understood

them.

        Among Toddle’s policies is an equal employment policy. It states:

        Discrimination against employees and applicants due to race, color, religion,
        sex (including sexual harassment), marital status, sexual orientation, national
        origin, ancestry, physical or mental disability, age, military, or veteran status,
        or any other status or characteristic protected by law, is prohibited.
        Employees who violate this policy will be subject to discipline, up to and
        including termination.

        The document also states:

        Harassment, discrimination, and retaliation of, or by, employees, vendors,
        visitors, customers, and clients is unlawful. Toddle Inn prohibits these forms
        of offensive conduct, regardless of whether they are motivated by gender,
        race, color, nation origin, ancestry, religion, sexual orientation, age, marital
        status, physical or mental disability, military or veteran status, or any other
        status or characteristic protected by law. If you feel you are being harassed
        or subject to discrimination or retaliation, in any manner, because of your
        race, color, national origin, ancestry, religion, gender, sexual orientation, age,
        marital status, physical or mental disability, military or veteran status, or any
        other protected status or characteristic protected by law you are encouraged
        to report and follow the complaint procedure ….

Id.

        In terms of procedures, the policy instructed “[a]ny employee who believes he or

she has been discriminated against [to] immediately report any incidents to Human

Resources” and stated that “Toddle Inn will not tolerate retaliation against any employee


                                                3
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 4 of 29                PageID #: 573




who reports acts of discrimination or provides information in connection with any such

complaint.” Id. The policy further stated that any questions should be directed to Cheryl

Carrier and provided an email address for Ms. Carrier.

       Toddle Inn’s Employee Policies and Guidelines address discipline, and state:

“[w]hen appropriate, progressive discipline will be used to enforce the disciplinary policy.”

Def.’s Ex. 5. Employees are first to receive a verbal warning where they are “advised of

the problem and how it can be corrected.” Id. This is documented with a “written memo as

to when the verbal warning took place, and for what reason.” Id. If a verbal warning does

not resolve the problem, the next step under the policy is to use a written warning. Finally,

the employee may be terminated if the written warning does not solve the problem.

       At her four-week review, Ms. Hunt received positive feedback from Ms. Bodman,

including praise that she had “done an amazing job” and was “a great addition to [the]

family.” Shortly thereafter, in November, 2017, Ms. Hunt received an increase in pay from

$11.50 per hour to $11.75 per hour.

       Early in her tenure with Toddle, Ms. Hunt listened to a co-worker make an offensive

statement outside of the workplace. According to Hunt – the account was disputed by the

person in question – the co-worker stated that she has a brother with big lips and her family

teases him and jokes that his mother must have “slept with a [N-word].” Although Hunt

made a point of telling the individual not to use the word due to its offensive nature, Hunt

did not report the incident to a supervisor at the Westbrook center or anyone else in

management at Toddle. Because there is no evidence that any manager at Toddle was aware



                                             4
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 5 of 29                PageID #: 574




of the incident, let alone evidence that it was even a workplace incident, Hunt’s case is not

supported by the incident.

       The first incident that management had to consider occurred in January of 2018 and

involved a “communication issue” between Ms. Hunt and one of her co-workers (not the

above-mentioned individual). Ms. Bodman oversaw a meeting between the two employees

to attempt a resolution. At her deposition, Ms. Hunt agreed that the meeting was an

effective means of confronting the issue and finding a path forward. Nothing in the record

suggests that this initial workplace incident had anything to do with the issue of race.

                                The “harassment” incident

       Later that month, on January 23, 2018, Ms. Hunt received a stern verbal warning

(memorialized in her file) after a co-worker complained to management and stated she was

thinking about quitting because Hunt texted her multiple times, came in early to return a

gift to her classroom, approached her in the hallway at work to discuss non-work-related

issues, and told her that she would meet her in the parking lot after work (Def’s Ex. 10).

There is no evidence that the issue between the women had anything to do with race. In the

paper account that went into Ms. Hunt’s file, Ms. Bodman wrote that the other employee

described Hunt’s behavior as “harassment.” Hunt believes this characterization betrayed

racial bias because she does not believe the other employee would have used the word

harassment and she feels it plays into a stereotype about people with her skin color being

aggressive.

       Ms. Hunt never expressed her viewpoint at the time so that the matter might be

addressed then and there. Furthermore, neither party relies on a declaration or testimony

                                             5
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 6 of 29                                 PageID #: 575




by the co-worker in question. What can be gleaned from the record is simply that the co-

worker was sufficiently upset by Hunt’s conduct to bring the matter to management.

Eventually, Hunt and her co-worker worked things out and, in April 2018, they notified

Ms. Bodman of the fact. Bodman told Hunt she would update Hunt’s file to reflect the

same, but she failed to do so.

        Ms. Hunt opines that the write up was a racially biased mischaracterization placed

in her file by Ms. Bodman. Hunt testified at her deposition both that she “feels” that the

coworker would not have phrased her complaints in the way Bodman wrote it and that the

woman told her she had not put it in that way. Hunt Dep. at 214. Ms. Hunt’s proposed

additions to the record related to what the co-worker told her succumb to the hearsay rule

and, therefore, do not support an inferential finding that Ms. Bodman falsely characterized

the woman’s complaints. 1 In any event, Ms. Hunt has conceded that the underlying conduct

occurred and she does not suggest that it was improper to warn her not to repeat the

conduct. Ms. Hunt otherwise relies on a subjective critique of the term harass, opining that

the term does not fit for two co-workers trying to work out an issue involving an aspect of

their off-work relationship and suggesting that the term reflects racial animus. However,

and again, Hunt signed the note memorializing the warning without offering any of these

critiques at the time.

        After the January incident, Ms. Hunt emailed the corporate office to request an

assignment to a different Toddle center, but her request was not honored and was shared


1
 Defendant presses the hearsay objection in opposition to Plaintiff’s characterization of what her co-worker said.
Reply Statement ¶ 8.

                                                        6
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 7 of 29                                     PageID #: 576




with her Westbrook supervisors. According to Ms. Hunt, the fact that her request was

shared with her local supervisors “broke” her trust in the corporate office. Pl.’s Statement

¶ 12.

           Meanwhile, in February 2018, Ms. Hunt was spoken to about appropriate use of

“pack and plays,” 2 including that pack and plays not be used for time outs. Hunt was also

spoken to about use of appropriate language. Hunt explained that she was still learning and

was overwhelmed by children who were biting. At her deposition, she testified that the

counseling she received on these issues was valid and appropriate. The following week,

Hunt received a disciplinary action for continuing to use pack and plays in a manner that

was inconsistent with Toddle’s positive guidance/redirection policy. She was also observed

strapping a child into a chair for 23 minutes with no toys after a biting incident. Hunt admits

this was an appropriate subject of written discipline and states that she was not singled out

because her co-worker also received discipline.

           Regardless of these incidents, which evidently reflect the basic realities of early-age

childcare in a group setting with one or two teachers per classroom, Ms. Bodman promoted

Ms. Hunt to a “lead” position in February of 2018. Hunt explained that she was approached

by Bodman about this opportunity because she “was doing so well in the infant room” and
                                                                                          3
because she was “such a strong positive force.” Hunt Dep. at 149.



2
    Pack and plays are portable, collapsible playpens that can be used to corral small children.
3
 On March 21, 2018, Hunt (and three other teachers on duty that day) received a disciplinary action after an incident
where two children were left in the hallway for twelve minutes. Hunt agreed at her deposition that this was an
appropriate matter to document in an employee’s personnel file.


                                                             7
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 8 of 29                                 PageID #: 577




                                             The mole incident

        In November of 2018, more than a year after coming to work for Toddle, Ms. Hunt

made her first report of a race-related incident to Ms. Bodman. Specifically, one of Ms.

Hunt’s co-workers (presumably Caucasion), while overseeing an activity of placing

storybook character pictures on a refrigerator in the classroom, observed that the picture of

the mole character was missing and said to Ms. Hunt, “What about your face?” Ms. Hunt

reported the incident to Monique Beaulieu, Toddle’s new assistant director in Westbrook,

who, the parties advise, is African American. 4 Ms. Beaulieu then informed Ms. Bodman,

who summoned the co-worker to her office to discuss the matter in the presence of Ms.

Beaulieu and Ms. Hunt. The co-worker apologized and received a verbal warning. During

the meeting, Ms. Beaulieu advised the co-worker that it was not appropriate to make

remarks related to someone’s skin color and she prepared a written note memorializing the

meeting that was placed in the woman’s personnel file. During the meeting, the co-worker

expressed the opinion that she was not racist and stated that she considered a certain boy

of Indian descent to be like her second son. Ms. Beaulieu, addressing the group at one

point, made a remark about “choosing your battles” and not “fighting every single little

thing.” The parties cite Ms. Bodman’s testimony in support of this fact (deposition page

70) rather than Ms. Beaulieu’s.

        After the meeting, Ms. Hunt had no further trouble with the co-worker who made

the mole comment. However, Hunt had been shocked by what her co-worker said. She


4
 Ms. Hunt noted in her deposition testimony that her skin tone is darker than Ms. Beaulieu’s and “guessed” that
Beaulieu “doesn’t identify as black.” Hunt Dep. at 196. Beaulieu stated in her deposition testimony that Hunt was
“high maintenance.” Beaulieu Dep. at 13.

                                                       8
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 9 of 29               PageID #: 578




drew a parallel between the dark color of the mole character and her own skin color and

she perceived her co-worker’s comment to be insensitive or racist for this reason. Though

Hunt perceived the comment as indicative of racism, Ms. Bodman testified that she did not

understand the comment to be racist necessarily. The co-worker who was counseled during

the meeting was deposed. At her deposition she testified that she did not think she had been

formally disciplined and that it was her understanding that Bodman wanted her to consider

her audience and to be professional and respectful at all times.

                                The “black name” incident

       In December of 2018, Ms. Hunt reported another race-related incident to Ms.

Bodman. This incident involved yet another co-worker (C.M.) who purportedly misquoted

Hunt’s daughter (who attended the center as a student). According to Hunt, whose version,

though disputed, is credited here, C.M. called her on the phone to share that Hunt’s

daughter said she (the daughter) has a “black name.” Hunt Dep. at 164-165. Later, passing

in the hallway, C.M. once more told Hunt that her child said she has a black name. This

time, the child overheard C.M. and said that C.M. was wrong and that what she said was

that she has black hair.

       Hunt told Bodman what C.M. had said to her. Bodman’s immediate response was

to suggest that Hunt talk to C.M. about it. Sometime afterward, Hunt saw Beaulieu and

related the matter to her. When Bodman saw Hunt later in the day, she told Hunt that she

should not have taken the matter to Beaulieu because Bodman had already told Hunt to

work it out with C.M. Hunt considered Bodman’s reaction a form of “aggression.” Hunt



                                             9
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 10 of 29               PageID #: 579




Dep. at 174. Later that day or the next, Bodman and Beaulieu told Hunt they would look

into the matter by reviewing video.

       According to Ms, Bodman, who described the event during her deposition, her

concern was whether C.M. had allowed or participated in inappropriate conduct in the

classroom. For this reason, Bodman reviewed video of C.M.’s classroom to see what

transpired and concluded that C.M. had not done anything inappropriate in the classroom.

Bodman testified she did not attempt to review any video from the hallway camera to see

what C.M. may have said to Hunt there or video from a classroom camera to see if C.M.’s

side of the phone call could be overheard. When Bodman later informed Hunt what was on

the classroom video, she confirmed the daughter’s account that she had not said anything

about a black name. Bodman described the scene that took place among the children as

“quite funny really.” Hunt Dep. at 173. This upset Hunt because regardless of the nature of

the children’s interaction, it was not a funny situation. When she expressed this to Bodman,

Bodman “started getting an attitude.” Id. at 174. The experience left Hunt feeling demeaned

and unheard.

       Following this investigation, Ms. Bodman did not issue C.M. a verbal or written

warning or any other form of discipline and, evidently, hoped the matter would blow over.

Ms. Hunt later spoke with Ms. Beaulieu about the incident and complained that she felt

C.M. should have received discipline. According to Hunt, Beaulieu merely shrugged. After

Hunt met with Beaulieu, Bodman called her into the office and told her she should not have

gone to Beaulieu after the fact to complain about Bodman’s treatment of the issue.



                                            10
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 11 of 29                                     PageID #: 580




         Asked at her deposition whether she felt Bodman and Beaulieu had responded

appropriately, Hunt testified:

         I do to an extent. Like, yes, they did watch the video. Yes, they confirmed
         that [the daughter] said black hair. But I feel like was there accountability for
         [C.M.] as – you know, there’s been, you know, write ups for myself with –
         with things that I’ve done wrong. I don’t feel like they did that. I felt like it
         was just swept under the rug.

Hunt Dep. at 180. In Hunt’s view, the investigation should have included an attempt to

determine what C.M. said to her, not just what the children were saying in the classroom.

To her, the real issue was what C.M. said because it was a form of bullying.


         In January of 2019, Hunt received a pay increase from $11.75 to $12.25 per hour.


                                               Five-day schedule

         In March of 2019, Ms. Bodman received instructions from the corporate office to

implement changes to the staff schedule to assign the teachers with one-teacher classrooms

to work five-day shifts rather than four-day shifts. According to Bodman’s testimony, the

center was short staffed at the time. Bodman Dep. at 86-87. Ms. Hunt, who by that time

worked in a one-teacher classroom, was subject to the new scheduling policy, just like

seven or eight of her colleagues. 5 One employee less senior than Hunt was spared the five-

day schedule because it would have disqualified the employee from participating in certain

government assistance programs. Hunt complained about the change to Beaulieu. Hunt

recounted the session at her deposition in the following terms:


5
  Ms. Bodman testified that Ms. Hunt and Ms. Beaulieu were the only African American employees. Bodman Dep. at
34. Hunt denies this statement of fact (Def.’s Statement ¶ 40) even though it is supported by record evidence. I credit
the statement because Hunt offers nothing of substance to controvert it, effectively conceding the point.

                                                         11
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 12 of 29               PageID #: 581




       Q.     What happened after you discussed that with Monique?

       A.      I -- she understood my concerns, and she -- honestly I feel like she
       just -- she was still new, and she didn’t really know where to go from there.
       She felt as though if she were to go higher up, that she might have – there
       would have been some repercussions for her for going higher up that would
       have, you know, gone on to her through working with Raelene still.

Hunt Dep. at 223-24. Hunt further testified that she did not challenge her five-day

assignment with anyone above Ms. Bodman because she felt that there would be

repercussions if she did, based on what she says Ms. Beaulieu said on the topic.

                                     Hibachi incident

       At some point in the chronology, an employee at Toddle’s Westbrook center invited

staff to join her in celebrating her mother’s birthday at a restaurant. Ms. Hunt has offered

statements concerning the matter that are strong on rhetoric but abstract in terms of facts.

As I have for some facts set out above, I will simply relate the cited deposition testimony,

beginning with Hunt’s:

       Q.    You mentioned something earlier about a Hibachi incident. What was
       that?

       A.      I believe it was Alex mom’s birthday. We were all invited to go to
       Hibachi. Emma and Dani couldn’t make it. Do you want me to go in full
       detail of that night?

       Q.     Yeah. Well, let me ask a follow-up question. So this was an outside
       of work social thing that you went with some coworkers from work; is that
       right?

       A.     Correct.

       Q.    Okay. And was there anybody -- any of your -- apart from Emma and
       Dani, were there any other coworkers who were invited to that or did go to
       that?


                                            12
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 13 of 29                 PageID #: 582




      A.     I believe there were several.
      ….

      Q.     How many people went to it?

      A.     I’m gauging maybe 12.

      Q.     Was there anybody there that didn’t work at Toddle Inn?

      A.     Some people brought their spouses.
      ….

      Q.     So what happened that night?

      A.      Everything was going fine. We all were laughing and joking around,
      but then someone made a comment -- because everybody else had their
      entrees -- someone made a comment saying like, oh, they must not have --
      oh, someone said, oh, why don’t you have your food, and they were referring
      to another coworker. And she said, I don’t know. Maybe it’s because I’m
      vegan. And Dani and Emma, they are vegan. So I was just, like, okay, like,
      just sitting there thinking, like, okay, you could have used anything else to
      say but you chose to say that. I didn’t think it was directed at them, per se.
      So I wouldn’t of -- well, let me get to the end of the story, and then I’ll go
      back to it.
              But -- so then everyone just kind of chuckled, and then I think
      someone made a comment to Raelene. And she goes, well, not me; I like my
      meat. And so I just -- I don’t know. It just rubbed me the wrong way. So the
      next day I did talk to Emma about it because we were in a classroom together.
      I was, like, no one mentioned anyone’s name or anything, but I just thought
      it was a little odd, just the little comments. And she did tell her wife about it,
      and they did mention that, like, you know – I didn’t say specifically that
      people were targeting them or, like, used their name in any of it.
              And then we ended up -- at the end of the day we had a meeting in
      Raelene’s office about the incident. And I was pretty much screamed at, and
      I was nothing but respectful when I was talking about it. And even Dani and
      Emma seconded what I was saying. And Raelene mentioned that somebody
      said, well, oh, you said people were saying their names and stuff like that.
      And even both Dani and Emma said that Susannah never said that to us, so
      that must have just got added in. And it just felt like Raelene didn’t want to
      hear anything I had to say, and she continued to scream at me. And then I did
      raise my voice, and I said, you know what, I’ve gone through so much stuff
      here. This is absolutely ridiculous, and none of the times that I’ve been in the
      office and told you guys I never said that or this didn’t happen you’ve ever

                                             13
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 14 of 29               PageID #: 583




      believed me. And Raelene pretty much just didn’t want to hear it, and she
      said, well, if you don’t want to work here, there’s the door.

Hunt Dep. at 98-102.

      Ms. Bodman’s account follows:

      Q     I want to ask you about an incident involving a dinner at Hibachi.
      Do you recall an incident?

      A      Yeah.

      Q      What do you know about that?

      A       So there was a teacher who was leaving. She had only been here for
      about a year. She said, does anybody want to go out for Hibachi. Again, not
      a Toddle Inn sanctioned event or whatever, so some people went, some
      people didn’t. It was pay on your own. It wasn’t anything forced. And it
      wasn’t anything at Hibachi. It was when we came back from Hibachi the next
      day that there was all this buzz around the whole building about Susannah
      going around and talking about something that somebody had said at the
      dinner and she was just talking to all kinds of different staff and staff did
      come to me that day. And at the end of the day, I had all of those people just
      come into the office and spoke to all of them about this is the stuff we have
      been talking about, this is where it gets stressful, like why are we making this
      big buzz the next day going around talking to people who weren’t there
      telling them stuff -- like it didn’t have anything to do with the pre-K teacher
      who wasn’t there and that those were the things that made work stressful for
      everybody.

      Q      What do you mean by buzz?

      A       Like Susannah running around and doing what we talked about
      earlier, saying to this teacher, oh, you should have heard this comment that
      so and so made, and then that teacher came to me and said, I wasn’t there, I
      don’t care what that teacher said, why didn’t she just talk to that teacher. And
      again, this wasn’t a Toddle Inn scheduled event. It was like do you want to
      come to dinner, I’m leaving and going to take another job, come join us and
      go to dinner, pay on your own.

      Q      So people came to you and said that Susannah was talking about --

      A      Yes, the dinner.

                                            14
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 15 of 29        PageID #: 584




      Q     -- the dinner?

      A     Whatever she had overheard at the dinner.
      ….

      Q     But you said that people came to you in the workplace that were
      complaining about what was going on in the workplace?

      A     Correct.

      Q     That there was a buzz in the workplace. What was that?

      A     They were just coming saying that Susannah came and talked to me
      about what was said at the dinner and I’m like –

      Q     At the workplace?

      A     Yes.

      Q      And so when an employee at the workplace came to you at your
      workplace and said that Susannah was saying things in the workplace, did
      you look at the tapes?

      A     I did not.

      Q      Okay. You just took the word for it of the employee who came into
      your office?
      ….

      A     The employees.

      Q     You just took their word for it?
      ….

      A     The employees, yes.

      Q     Did you ask Susannah about it?

      A      Yes, I do remember and she said somebody had made a comment
      about a couple of the girls being vegans.



                                          15
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 16 of 29            PageID #: 585




      Q     And what did she say about -- did you ask her if she was talking to a
      bunch of different employees about it?

      A      She said she was, yes.

      Q      She said she was talking to other people at work about it?

      A      And some of the other girls who the supposed comments were about
      said that other people were coming to them as well.

      Q      Other people were coming to them and saying what?

      A      That Susannah was talking about comments made at a dinner that they
      also did not attend.

      ….

      Q      Did Susannah ever complain to you about the way she was treated
      with regard to that situation?

      A     No, and I wasn’t singling her out, I was talking to the whole group of
      them.

Bodman Dep. at 91-95.

                                      Surveillance

      Sometime in March of 2019, Ms. Beaulieu approached Ms. Hunt at Ms. Bodman’s

request to ask what Ms. Hunt was talking to another coworker about in the parking lot.

Beaulieu’s inquiry revealed that Bodman had observed the parking lot talk by means of a

video camera. Hunt asked Beaulieu why she was being monitored like “an inmate.” Hunt

also asked whether Bodman ever asked Beaulieu to see what any other coworkers talked

about in the parking lot. Beaulieu denied being asked to make a similar inquiry of anyone

else. Hunt Dep. at 237, 251.

                                 We aren’t babysitters


                                           16
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 17 of 29                PageID #: 586




       Sometime in the spring of 2019 (according to the Amended Complaint), Hunt was

criticized at a staff meeting for using the term “babysit.” In Hunt’s words:

       So we had a staff meeting, and they, Raelene and Monique, slash -- I forget
       her name. But she’s been -- she was with the company for a while, too. It
       wasn’t Donna. But she used to babysit this new hire, who was a boy, who
       came to work with us. And I just said, so you used to babysit him. And then
       everyone -- a couple people jumped down my throat. Pretty much one person
       said, oh, we don’t sit on babies. And then Raelene commented, we aren’t
       babysitters. We’re early childhood educators, with a little attitude twang in
       her voice. And then it just was, you know, kind of taken as a joke. But then
       Donna stood up after me and was describing something and used incorrect
       grammar and said somewheres, but nobody tried to correct her for that, but
       yet I was corrected for saying babysitter as opposed to saying early childhood
       educator.

Hunt Dep. at 231-32.

                                        Moving on

       On April 29, 2019, Ms. Hunt texted Ms. Beaulieu and stated that she felt it was time

to move on. Beaulieu encouraged Hunt to provide a two-week notice if she chose to leave.

It was not the first time Hunt had raised the issue of leaving with Beaulieu. Beaulieu

testified at her deposition that Hunt had suggested it several (eight to ten) times and that,

at the beginning, Beaulieu had encouraged her to stay by asking what they could do to help

her. Eventually, Beaulieu advised her to give notice before leaving, observing that Hunt

had had good employment with Toddle. Hunt adds that in her discussions with Beaulieu

she had also stated that she felt she did not have the opportunity for personal growth at

Toddle because she felt that her character had been questioned.

       On April 30, 2019, Hunt texted Beaulieu to call out from work. The following day,

May 1, a Wednesday, she emailed her notice to Bodman and Beaulieu, stating she would


                                             17
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 18 of 29                                        PageID #: 587




continue to work through May 10, a Friday. In the body of her email, Hunt wrote: “I thank

you for the opportunity in working with this company, and having space so my daughter

could be close. I feel as though I did not excel in personal growth in my time here. I have

found a different path to my journey that I must proceed on.” Def.’s Ex. 22. She did not

complain of any unfair treatment, whether based on race or any other factor. Hunt did not

report for work that day.

         On May 2, 2019, Bodman notified Hunt by email that her resignation would be

accepted effective immediately. Bodman testified at her deposition that she consulted with

Toddle’s main office and was advised 6 that because Hunt had called out two days in a row

and had another unpaid day scheduled for May 3, it would be fine to let her go at that time

due to concern whether her attendance would be reliable during the next week. 7 Bodman

also advised Hunt that arrangements would be made so that she could pick up her

daughter’s things and a copy of her personnel file.

         Some days later (evidently the following week), Hunt presented herself at the center

to retrieve her things. Because she arrived during class time, she was not allowed to retrieve

her belongings and someone else retrieved them for her to minimize class disruption.

Hunt’s daughter’s papers had been removed from their binder and placed in a folder by her




6
  Plaintiff has not objected to this testimony, which after all was provided in response to her own counsel’s questioning.
Bodman Dep. at 102. Instead, she denies the assertion that she would have been unreliable in attendance. Hunt Dep.
at 234. Whether the idea came from corporate or not, it is the non-discriminatory reason provided by Defendant for
its handling of the matter.
7
 Under Toddle’s policies, employees who voluntarily resign are “asked to provide at least a two weeks’ notice” but
Toddle “reserves the right to determine whether the employee will be allowed to work the 2[] weeks, or whether the
separation should occur sooner.” Def.’s Ex. 5.

                                                           18
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 19 of 29                                      PageID #: 588




teacher. Hunt was offended that the papers were removed from the binder. Later that day, 8

Hunt placed a call to the corporate office because she wanted to have a conversation with

corporate management about the way she had been treated. She told the person who

answered the phone that she “really needed to talk to someone in corporate,” asking for

either Danielle or Heather. She was told they were not in that day and to try again

tomorrow. Hunt called back the next day, to similar effect, but was told someone would

call her back. Nobody called her back. When Hunt spoke with the person on the phone, she

said the call was important but did not explain the reason for her call because she “didn’t

feel like it was anybody at that center’s business.” Hunt Dep. at 257.

                                                   DISCUSSION

A.       Plaintiff’s Motion to Strike

         In connection with her Response to Defendant’s Statement of Material Facts, Ms.

Hunt has filed a “Spoliation Motion to Strike Testimony” (ECF No. 32). Through the

Motion Ms. Hunt seeks to strike from the summary judgment record Toddle’s assertion

that Ms. Bodman reviewed a DVR of what may have transpired in the classroom related to

the “black name” incident, even though the testimony is consistent with the report of Hunt’s

daughter that she never said she had a “black name” and even though Hunt herself cites the

testimony in support of her own additional fact statement paragraph 23. In her view, Toddle

should have preserved the classroom recording (as well as recordings from other cameras)

and the failure to do so should be viewed as a kind of admission that the content of the


8
  To determine the timing, I rely here on Ms. Hunt’s testimony that she placed the first call the same day that she went
to the center to collect her things and that she placed the call the week after giving her notice. Hunt Dep. at 254.

                                                          19
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 20 of 29              PageID #: 589




recordings was not favorable to Toddle’s anticipated assertion of the “Faragher-Ellerth

Affirmative Defense.” Spoliation Motion at 1, 11.

       The First Circuit has described the Faragher-Ellerth defense as follows:

       Under Title VII, an employer is subject to vicarious liability for …
       harassment by an employee’s supervisor which does not constitute a tangible
       employment action. But the employer may prevail if it demonstrates a two-
       part affirmative defense: that its own actions to prevent and correct
       harassment were reasonable and that the employee’s actions in seeking to
       avoid harm were not reasonable.

Chaloult v. Interstate Brands Corp., 540 F.3d 64, 66 (1st Cir. 2008) (citing Faragher v.

City of Boca Raton, 524 U.S. 775, 807 (1998); Burlington Indus., Inc. v. Ellerth, 524 U.S.

742, 765 (1998)). Evidently Ms. Hunt contends that the failure to conduct a more expansive

review of recordings was itself a form of supervisor harassment, since neither of the

underlying incidents involved misconduct by a supervisor. For purposes of summary

judgment, she apparently seeks to preclude any testimony about what may have appeared

on recordings and would like the Court to entertain, instead, an “adverse inference” remedy

associated with the alleged spoliation of evidence.

       Concerning the mole incident, the employee in question admitted making the

statement. Given this context, I see no reason why it would have been necessary to review

a recording merely to confirm what Ms. Hunt asserted and the employee admitted. In any

event, there is no testimony to strike about reviewing recordings because there is no

testimony that a recording was reviewed.

       Concerning the black name incident, both Bodman and Hunt assert in their

statements that Bodman reviewed a DVR recording that captured a child-led discussion


                                            20
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 21 of 29                                   PageID #: 590




about hair color. Both parties agree that Bodman at least did that much to investigate Hunt’s

report. I, therefore, see no reason to preclude testimony to that effect. As for whatever else

may have been ascertainable from the feed of that same camera or a hallway camera,

Bodman would be permitted to testify that she did not attempt to find out, just as Hunt and

her counsel would be able to ask her why she limited her investigation. But Bodman’s

failure to investigate whether she could overhear a phone call or hallway remark does not

involve a representation about the content of a video recording; it simply is a representation

that she limited her investigation to what transpired with the children in the classroom. I

am not persuaded that that kind of testimony should be precluded or that a spoliation

instruction / adverse inference is warranted given this presentation.

        Finally, the standard that applies for a spoliation instruction also does not support

relief in this case. Under the circumstances known to Bodman at the time (drawn from the

summary judgment record), I do not agree with Hunt that Bodman or anyone else should

have anticipated a lawsuit against Toddle based on either or both incidents. Bodman would

have understood that Hunt was upset by the perceived lack of sensitivity on the part of her

co-workers, but a reasonable person in her position would not have jumped to the

conclusion that Toddle, the employer, had thereby discriminated against Hunt by allowing

a co-worker to abuse her. Consequently, I do not find any basis in the record to conclude

that Toddle should have recognized the need to preserve evidence. 9 Because there is no


9
  The record reflects that Toddle’s security camera hardware, a DVR system, overwrites itself approximately every
30 days. Def.’s Opp’n to Pl.’s Spoliation Mot. at 4 (ECF No. 37). The incidents in question occurred in November
and December of 2018. Ms. Hunt gave her notice on May 1, 2019. Hunt’s counsel requested that Toddle preserve
electronic documentation by letter dated July 18, 2019, addressed to Ms. Bodman at the Westbrook facility, evidently
counsel’s first communication with Toddle concerning litigation.

                                                        21
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 22 of 29                                         PageID #: 591




basis in the record for me to conclude that Bodman or anyone else at Toddle acted

negligently toward a serious evidentiary concern of which they were aware, let alone with

actual intent to deprive Hunt of evidence, Plaintiff’s request for a spoliation instruction is

denied. See, generally, Fed. R. Evid. 37(e)(2) and Advisory Committee Note to subsection

(e)(1) and (e)(2) (2015 Amendment). 10

B.         Defendant’s Motion for Summary Judgment

           In six counts, 11 Susannah Hunt advances two theories of relief: harassment (hostile

work environment) and disparate treatment based on race. Concerning harassment, Toddle

argues that Ms. Hunt’s claims are not substantiated by the record because the incidents of

which she complains were neither severe nor pervasive and because Toddle neither failed

to address Hunt’s concerns nor permitted Hunt’s coworkers to engage in repeated acts

demonstrating or suggestive of racial insensitivity. Concerning disparate treatment, Toddle

argues Hunt’s claims fall short because she cannot demonstrate that she suffered an adverse

employment action, let alone that Toddle harbored or demonstrated a racial bias in its

handling of any matter to which Hunt took offense.


10
   Hunt states in her reply memorandum in support of spoliation relief that she disagrees with the application of the
standards recited in Rule 37(e). Plaintiff’s Reply at 1, n.1 (ECF No. 41). However, she also observes that the Rule is
itself premised on case law. Id.
11
     The counts set forth in Hunt’s First Amended Complaint are as follows:

           Count I – alleged discrimination in the form of harassment/hostile work environment/constructive
           discharge in violation of the Maine Human Rights Act. See 5 M.R.S. §§ 4553(2), 4572, 4621.
           Count II – alleged disparate treatment in violation of the Maine Human Rights Act. See id.
           Counts III & IV – parallel claims alleging civil rights deprivations in violation of 42 U.S.C. § 1981.
           Count V & VI – parallel claims alleging violations of Title VII. See 42 U.S.C. §§ 2000e, 2000e-2,
           2000e-5.

The parties apply the same legal standards to the claims despite the citation of different statutory regimes. I follow
their lead in that regard.

                                                            22
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 23 of 29               PageID #: 592




         Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). As cautioned by the Supreme Court, “the mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A material fact is one

that has the potential to determine the outcome of the litigation. Id. at 248; Oahn Nguyen

Chung v. StudentCity.com, Inc., 854 F.3d 97, 101 (1st Cir. 2017). To raise a genuine issue

of material fact, the party opposing the summary judgment motion must demonstrate that

the record contains evidence that would permit the finder of fact to resolve the material

issues in her favor. See Triangle Trading Co. v. Robroy Indus., Inc., 200 F.3d 1, 2 (1st Cir.

1999).

         1. Harassment / Hostile Work Environment

         In opposition to Toddle’s Motion Hunt argues that the totality of the circumstances

would support a verdict in her favor because, primarily, she was subjected to “three

objectively and subjectively offensive racial statements that were made to her by her white

co-workers,” which incidents she describes as “flashpoints” that Toddle failed to correct,

thereby causing “Hunt’s entire work experience to be poisoned.” Pl.’s Opp’n at 8 (ECF

No. 30). The three flashpoints to which she refers are one co-worker’s use of the N-word,

another’s suggestion that her picture could substitute for the picture of the mole character,

and a third’s claim that Hunt’s daughter said she had a “black name.” Id. at 8-11. Hunt also

argues that Ms. Bodman engaged in harassment by not coming down hard on these co-

                                             23
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 24 of 29                 PageID #: 593




workers for their insensitive statements and by taking Hunt to task for going to Ms.

Beaulieu to criticize Bodman’s initial reaction to her report concerning the “black name”

incident, which consisted in telling Hunt to work it out with C.M. Id. at 11.

       In order to lay the groundwork for a favorable jury verdict at trial on a claim of race-

based hostile work environment, a plaintiff must demonstrate the following: the experience

of racial harassment, which harassment was sufficiently severe or pervasive to alter the

conditions of employment and create an abusive work environment, and a reasonable basis

for imposing employer liability. Garmon v. Nat’l R.R. Passenger Corp., 844 F.3d 307, 317

(1st Cir. 2016). For an employer to be found liable to an employee, the record must support

a finding that the employer knew of and tolerated circumstances that altered the terms and

conditions of the employment relationship. Id. To alter the terms and conditions of

employment, the circumstances must be sufficiently serious to support a finding that they

amounted to “severe or pervasive” discriminatory treatment viewed objectively; it is not

enough (though it is necessary) that the circumstances were also perceived or internalized

that way by the plaintiff. Id. See also Douglas v. J.C. Penney Co., 474 F.3d 10, 15 (1st Cir.

2007); O’Rourke v. City of Providence, 235 F.3d 713, 728 (1st Cir. 2001). And when the

“flashpoint,” to borrow Hunt’s term, is conduct on the part of co-workers, then generally

“the plaintiff must show that the employer is liable either for creating or for tolerating [the

resulting] atmosphere.” Wilson v. Moulison N. Corp., 639 F.3d 1, 7 (1st Cir. 2011). That is

ordinarily achieved by presenting evidence “that the employer knew or should have known

about the harassment yet failed to take prompt and appropriate remedial action.” Id.



                                              24
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 25 of 29                                    PageID #: 594




“[S]ummary judgment will lie when the undisputed facts show that a reasonable jury could

not help but conclude that the employer’s response was both timely and appropriate.” Id.

         When these standards are applied to the record in this case, no reasonable jury could

return a verdict in favor of Ms. Hunt on her hostile work environment claim because the

circumstances brought to the attention of Hunt’s supervisors 12 were not indicative of a

pervasively abusive work environment and, assuming for the sake of argument that the

mole incident and the black name incident were both so objectively severe that they could

be considered something worse than “isolated incidents,” 13 they were addressed by Ms.

Bodman and Ms. Beaulieu, and the alleged offenders, who had never before displayed

insensitivity, never again engaged in any offensive conduct. Succinctly stated, although the

supervisory reaction to Ms. Hunt’s reports was neither overtly inquisitorial nor

disciplinarian in nature, in both cases it evidently prevented any further incident with the

employees in question and Plaintiff’s evidence fails to raise a genuine issue of employer

toleration of an abusive work environment. Finally, because the record does not raise a

genuine issue in support of the hostile work environment claim, it likewise cannot support

a finding of constructive discharge. See Lee-Crespo v. Schering-Plough Del Caribe Inc.,




12
  I have excluded from my discussion the unreported use of the N-word by an employee at an out-of-work social
gathering because nothing in the record would justify holding Toddle responsible for failing to respond to an out-of-
work incident Hunt never reported.
13
   “[I]solated incidents (unless extremely serious) will not amount to discriminatory changes in the terms and
conditions of employment.” Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (internal quotation marks
omitted). I do not take issue with Ms. Hunt’s report of the incidents. Without question she was right to raise her
concerns and object to the behavior she attributes to her co-workers. However, based on my review of the record, I
also conclude that a reasonable jury could not characterize the two race-related incidents in question as “extremely
serious” transgressions justifying employer liability in the absence of a stern disciplinary sanction where informal
counseling occurred and the conduct was never repeated by the offending employee.

                                                        25
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 26 of 29                                         PageID #: 595




354 F.3d 34, 45 (1st Cir. 2003) (requiring “intolerable” working conditions, a standard that

is more difficult to establish than the severe or pervasive standard that applied to a hostile

work environment claim). 14

           2. Disparate Treatment

           Ms. Hunt argues she was treated more severely when it came to disciplinary matters

and that this double standard was a form of adverse employment action. Pl.’s Opp’n at 16.

Specifically, she asserts that the stern warning she received about harassing a co-worker in

the workplace far exceeded the managerial reaction to her two reports of racial insensitivity

in the workplace by co-workers. Id. at 16-17. She also argues that her position is fortified

by Ms. Bodman’s failure to correct the record placed in her personnel file after Bodman

learned that Hunt and the co-worker had mended fences. Id. In addition, Hunt lists the

failure to keep her on a four-day schedule, denial of vacation time, excessive monitoring,

and Bodman’s expression of ire when she exclaimed, “There’s the door!” Id. at 18.



14
     The First Circuit has summarized the constructive discharge standard as follows:

           Constructive discharge can be shown where a plaintiff's working conditions were “so onerous,
           abusive, or unpleasant that a reasonable person in [her] position would have felt compelled to
           resign.” Suárez v. Pueblo Int’l, Inc., 229 F.3d 49, 54 (1st Cir. 2000) (citing Vega v. Kodak
           Caribbean, Ltd., 3 F.3d 476, 480 (1st Cir. 1993)). While “[i]t is not enough that a plaintiff suffered
           ‘the ordinary slings and arrows that workers routinely encounter in a hard, cold world,’” Lee–Crespo
           v. Schering–Plough Del Caribe, Inc., 354 F.3d 34, 45 (1st Cir. 2003) (quoting Suárez, 229 F.3d at
           54), we have nevertheless cited with approval the Seventh Circuit's admonition that “[w]hen an
           employer acts in a manner so as to have communicated to a reasonable employee that she will be
           terminated, and the plaintiff employee resigns, the employer’s conduct may amount to constructive
           discharge.” EEOC v. Univ. of Chicago Hosps., 276 F.3d 326, 332 (7th Cir. 2002); see also Torrech-
           Hernández v. Gen. Elec. Co., 519 F.3d 41, 50–51 (1st Cir. 2008). In other words, “[a] person who
           is told repeatedly that [s]he is not wanted [and] has no future ... would not be acting unreasonably
           if he decided that to remain with this employer would necessarily be inconsistent with even a
           minimal sense of self-respect, and therefore intolerable.” Hunt v. City of Markham, Illinois, 219
           F.3d 649, 655 (7th Cir. 2000) (emphasis added).

Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 96–97 (1st Cir. 2018) (some citation omitted).

                                                            26
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 27 of 29                PageID #: 596




       To justify a trial verdict in her favor, Ms. Hunt must be able to present evidence that

she suffered “some objectively and materially adverse action” that Toddle imposed on her

because of her race or because of her complaints of racially insensitive remarks made by

her coworkers. Bhatti v. Trustees of Boston Univ., 659 F.3d 64, 73 (1st Cir. 2011).

       As for the incidents involving supervisory criticism, “criticism that carries with it

no consequences is not materially adverse and therefore not actionable.” Id. Given this

standard, a jury could find that Hunt was subjected to unfair criticism and yet not return a

verdict in her favor. I have in mind here the verbal warning a supervisor gave her

concerning her interactions with one employee (and Bodman’s subsequent failure to

modify the note in Hunt’s file), the “if you don’t want to work here, there’s the door”

statement, and the overwrought concern about what was transpiring in the parking lot.

However, given the legal standard that governs employer liability, the jury could not

impose liability on Toddle based on these criticisms “because none carried with it any

tangible consequences.” Id.

       The matters that remain are the change in Hunt’s schedule and the initial denial but

eventual grant of her vacation request. While these kinds of concerns relate to tangible

conditions of employment, still the record does not suggest that Hunt was singled out for

less favorable treatment than her white coworkers. Seven or eight of Hunt’s white

colleagues were likewise changed to a five-day schedule. Also, the vacation time Hunt

wanted she ultimately received. Thus, there is no basis in the record for a jury to

compensate Hunt in damages for any materially adverse employment action.



                                             27
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 28 of 29                PageID #: 597




       Finally, there is the matter of Hunt’s resignation, which involved Toddle’s

determination that she not serve out her notice period and the subsequent failure of

personnel at the corporate headquarters to engage with Hunt after she resigned from

employment. As to the first issue, the record establishes that Hunt gave a truncated notice,

did not suggest in her notice that her decision was motivated by perceived injustices in the

workplace, took leave on the two days leading into her notice period, and had another day

of planned absence inside the notice period. Although Hunt asserts that she could have

substantiated the unauthorized absences with doctor’s notes, there is no evidence that she

made that representation at the time. Furthermore, Toddle acted within its rights when it

relieved Hunt of the expectation that she honor her notice period. After all, Hunt’s notice

made no mention of her belief that she was the victim of discrimination in the workplace.

Had she expressed her belief and had Toddle acted in the same fashion, then a jury might

infer that the decision was a reaction to protected activity, but instead the record presents

an eminently reasonable justification for Toddle’s decision and nothing to suggest that the

decision was a pretext for discrimination based on race.

       Finally, Hunt maintains that Toddle should have been receptive to her attempt to

communicate after she resigned, based on her nonspecific phone calls to the corporate

office that included no mention of perceived discriminatory treatment. Plaintiff has not

made me aware of any precedent in which it was determined that the statutes that give rise

to Hunt’s claims impose a legal obligation on employers to institute exit-interview

procedures for employees to air grievances. Nor, in my view, would it be appropriate for

me to issue such a ruling here, given that trial courts are customarily limited to the law and

                                             28
Case 2:20-cv-00321-LEW Document 44 Filed 09/09/21 Page 29 of 29              PageID #: 598




record as they exist. The employment history in this particular case does not support a

finding of a hostile work environment or the imposition of some other materially adverse

employment action prior to Hunt’s voluntary resignation.

       3. Summary Judgment Conclusion

       When viewed in the light most favorable to Plaintiff Susannah Hunt, the summary

judgment record may permit a jury to find that she experienced two racially insensitive

encounters in the workplace involving coworkers. The record may also permit the jury to

find that Plaintiff experienced unfair criticism during the course of her employment.

However, the record would not permit the jury to find that Plaintiff’s supervisors created,

enabled, or tolerated a severely or pervasively “abusive” work environment or subjected

her to any materially adverse employment action based on race. Consequently, Defendant’s

Motion for Summary Judgment is granted.

                                      CONCLUSION

       For the reasons set out in Discussion Section A, Plaintiff’s Spoliation Motion to

Strike Testimony (ECF No. 32) is DENIED. For the reasons set out in Discussion Section

B, Defendant’s Motion for Summary Judgment (ECF No. 26) is GRANTED. Judgment

will enter for Defendant on all six counts of the First Amended Complaint.

       SO ORDERED.

       Dated this 9th day of September, 2021.

                                           /s/ Lance E. Walker
                                          UNITED STATES DISTRICT JUDGE




                                            29
